Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the underlying surface” in line 27. There is insufficient antecedent basis for this limitation in the claim. Thus, it is unclear what underlying surface “the underlying surface is referring to. For examination purposes, “the underlying surface” in line 27 will be read as “an underlying surface.” 
Claim 15 recites the limitation “the edge of the profiled tread is… at a distance greater than zero in the first operating state” in lines 27-28. However, it is unclear if this distance is the distance from the edge of the profiled tread to the underlying surface or a distance from the edge of the profiled tread to another reference point. It is assumed that this distance is the distance from the edge of the profiled tread to the underlying surface. For examination purposes, “a distance greater than zero in the first operating state” in lines 27-28 will be read as “a distance greater than zero from the underlying surface in the first operating state.” 
Claims 16-26 and 28-29 are also rejected due to their dependence on rejected claim 15. 
Claim 24 recites the limitation "the rim" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Thus, it is unclear what rim “the rim” is referring to since no rim was previously introduced. For examination purposes, “the rim” in line 1 will be read as “a rim.” 
Claim 25 recites the limitation "the further operating states" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Thus, it is unclear what operating state “the further operating states” is referring to. Based on the amendments to claim 15, for examination purposes, “the further operating states” will be read as “the load state.” 
Claim 26 recites the limitation “the rim” in line 1. There is insufficient antecedent basis for this limitation in the claim. Thus, it is unclear what rim “the rim” is referring to since no rim was previously introduced. For examination purposes, “the rim” in line 1 will be read as “a rim on which the tire is mounted.” 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 22-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Senger (US 4,055,209) (of record) in view of Paonessa et al. (US 6,439,283) (Paonessa) (of record), Ikeda et al. (US 2008/0202658) (Ikeda), and Homeyer (DE 3800857 with English Machine Translation) (of record). 
Regarding claim 15, Senger discloses a pneumatic tire (title) comprising: a profiled tread (see Fig. 1), side walls (7) and rounded tire shoulders (see Fig. 1); wherein shoulder portions (6c, 6d) have blocks (see Modified Figure 2 below), between which grooves (11a, 11b) extending in the direction of the side walls (7) are provided and which are provided with sipes (71) extending in the direction of the side walls (7) (see Fig. 2). Senger further discloses that an edge of the profiled tread is at a distance a in a radial distance from a line L2 extending in the axial direction through a tire zenith (see Modified Figure 4 below). Furthermore, since Senger discloses a pneumatic tire, it is clear that the tire is intended to be pressurized with air. Senger fails to explicitly disclose, however, a first operating state wherein the profiled tread has a first contact surface and outside of the contact surface has profiled shoulder portions (6c, 6d) extending in the direction of the side walls (7) or a second contact surface in a load state, which is wider than the first contact surface and includes the shoulder portions (6c, 6d) and the profiling thereof, the load state is the tire subjected to at least 70% of a maximum load-bearing capacity; and, wherein the shoulder portions (6c, 6d) are completely in the contact surface in the load state; the edge of the profiled tread is in contact with an underlying surface in the load state and is at a distance greater than zero from the underlying surface in the first operating state. 

    PNG
    media_image1.png
    650
    540
    media_image1.png
    Greyscale

Modified Figure 2, Senger

    PNG
    media_image2.png
    392
    887
    media_image2.png
    Greyscale

Modified Figure 4, Senger
	However, it is known in the art that tires can be used in many different operating states depending on the internal pressure of the tire and the load placed on the tire for particular applications. Additionally, it is known in the art that, depending on the internal pressure of the tire and the amount of load placed on the tire, the contact surface of the tire will change. For example, Paonessa teaches a pneumatic tire (abstract) mounted on a rim (100) having a profiled tread (12), side walls (16, 18), and rounded tire shoulders (see Fig. 3A). Paonessa further teaches, in a first operating state in which the tire is normally inflated but unloaded (Col. 4, lines 64-67), a first contact surface (see Fig. 3A). Paonessa further teaches that in a load state of the tire mounted on the rim (100) in which the tire is uninflated and normally loaded (Col. 5, lines 3-5), the tire has a further contact surface which is wider than the first contact surface (see Fig. 3C). Additionally, it is clear that a distance in a radial direction between an edge of the profiled tread (12) and an underlying surface (13) is reduced from the first operating state to the load state taught by Paonessa (compare Figs. 3A and 3C). Furthermore, while Paonessa does not specifically state the relationship between the loading conditions for the “normally loaded” tire shown in Fig. 3C and the load-bearing capacity of the tire, it is known in the art that a normally loaded tire is a tire subjected to at least 70% of a maximum load-bearing capacity. For example, Ikeda defines a “normal load” for a tire as a load of 88% of the maximum load capacity of the tire ([0032]). 
	Homeyer also teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
Therefore, as evidenced by the teachings of Paonessa, Ikeda and Homeyer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pneumatic tire as disclosed by Senger to have a first operating state with a first contact surface in which the edge of the profiled tread is at a distance of greater than zero from an underlying surface and a load state in which the tire has reduced pressure with a second contact surface wider than the first contact surface in which the shoulder portions are completely in the contact surface and the edge of the profiled tread is at a distance of zero from an underlying surface, as described in claim 15, by changing the conditions of the tire, such as internal pressure or loading, for certain applications. Furthermore, it is noted that the tire disclosed by Senger contains all of the structure required by claim 15 of the invention and is capable of being operated in the different operating states described in claim 15. 
Regarding claim 16, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the blocks (see Modified Figure 2 above) are separated from the remaining profiling, situated within the first contact surface, of the tread by a groove (10a) extending in the circumferential direction (see Fig. 2). 
	Regarding claim 17, Senger discloses all of the limitations as set forth above for claim 16. Senger fails to explicitly disclose that the groove (10a) which separates the blocks in the shoulder portions (6c, 6d) from the remaining profiling of the tread extends either within or outside or partially within and partially outside the first contact surface in the first operating state. However, as set forth above using the teachings from Paonessa, Ikeda, and Homeyer, it would have been obvious to choose the first operating state of the in which the circumferential groove (10a) extends either within or outside or partially within and partially outside the first contact surface depending on the internal pressure and loading of the tire. Additionally, the structure of the tire disclosed by Senger would be capable of satisfying the limitations of claim 17. 
	Regarding claim 18, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the blocks (see Modified Figure 2 above) in the shoulder portions (6c, 6d) are provided with a plurality of sipes (71) which have at least one portion that extends in a zigzag or wavy shape in plan view (see Fig. 2). 
	Regarding claim 22, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that, when viewed in the circumferential direction, the grooves (11a, 11b) between the blocks (see Modified Figure 2 above) of the shoulder portions (6c, 6d) extend at an acute angle which is 30o (90o-60o) to the radial direction (see Fig. 2; Col. 2, lines 3-8) in the first operating state, reading on the claimed range in claim 22 of 5o to 30o. 
	Regarding claim 23, Senger discloses all of the limitations as set forth above for claim 22. Senger further discloses that the grooves (11a, 11b) slope alternately in one and the other circumferential direction relative to the radial direction (see Modified Figure 2 below). 

    PNG
    media_image3.png
    650
    707
    media_image3.png
    Greyscale

Modified Figure 2, Senger
	Regarding claim 24, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the tire also includes bead wires (3), giving the tire structure to be mounted on a rim, which is very common in the art for pneumatic tires. Senger fails to explicitly disclose that a rim on which the tire is mounted is adjusted to a smaller rim width in the first operating state than in the load state. 
	Homeyer teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the rim (1) is adjusted to a smaller rim width in the first operating state than in the further operating state (abstract). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the tire disclosed by Senger with the rim taught by Homeyer in which the rim is adjusted to a smaller rim width in the first operating state than in the load state because they would have had a reasonable expectation that doing so would lead to effective grip on-road and off-road. Additionally, as set forth above, the tire disclosed by Senger is capable of being mounted on a rim and would, therefore, be capable of being on a rim which is adjusted to a smaller rim width in the first operating state than in the load state. 
	Regarding claim 25, Senger discloses all of the limitations as set forth above for claim 15. It is noted that the claims are directed toward a tire and not the intended use or operating conditions of the tire. Therefore, the limitation regarding an adjusted internal pressure in the tire at different operating states does not require additional structure not present in the tire of Senger. Additionally, as set forth above for claim 15, the tire disclosed by Senger is capable of being filled with air to a certain internal pressure and, therefore, would be capable of having an internal pressure adjusted to a higher value in the first operating state than in the load state. The tire disclosed by Senger, then, satisfies the limitations in claim 25. 
	Regarding claim 26, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the tire also includes bead wires (3), giving the tire structure to be mounted on a rim, which is very common in the art for pneumatic tires. Senger fails to disclose, however, that the width of a rim on which the tire is mounted is variable. 
Homeyer teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the width of the rim (1) is variable so that the tire can transition from the first operating state to the further operating state (abstract; [0012]). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the tire disclosed by Senger with the variable width rim taught by Homeyer because they would have had a reasonable expectation that doing so would lead to effective grip on-road and off-road. Additionally, as set forth above for claim 15, the tire disclosed by Senger is capable of being mounted on a rim and would, therefore, be capable of being mounted on a rim in which the width of the rim is variable.  
	Regarding claim 28, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the tire also includes bead wires (3), giving the tire structure to be mounted on a rim, which is very common in the art for pneumatic tires. Senger fails to disclose, however, that the tire is mounted on an adjustable rim having its width adjustable to set tire pressure corresponding to one of the first operating state and the load state. Examiner notes that the limitation “having its width adjustable to set tire pressure corresponding to one of the first operating state and the load state” is merely intended use and that a tire mounted on an adjustable width rim is the only structure required by claim 28. 
Homeyer teaches a pneumatic tire (title) mounted on a rim (1) with a first operating state with high internal pressure and a small contact face and a further operating state with low internal pressure and a large contact face (abstract; see Fig. 1). Homeyer further teaches that the rim (1) is an adjustable width rim (abstract; see Fig. 1) adjusted to a smaller rim width in the first operating state than in the further operating state (abstract). Homeyer further teaches that the first operating state provides effective grip on hard underlying surfaces like a road and the further operating state provides effective grip on off-road surfaces (abstract). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the tire disclosed by Senger with the adjustable width rim taught by Homeyer because they would have had a reasonable expectation that doing so would lead to effective grip on-road and off-road. Additionally, as set forth above, the tire disclosed by Senger is capable of being mounted on a rim and would, therefore, be capable of being on an adjustable width rim. 
Regarding claim 29, modified Senger discloses all of the limitations as set forth above for claim 28. Modified Senger further discloses that the adjustable width rim (Homeyer: 1) is adjustable by a cockpit mechanism ([0012]). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senger (US 4,055,209) (of record) in view of Paonessa et al. (US 6,439,283) (Paonessa) (of record), Ikeda et al. (US 2008/0202658) (Ikeda), and Homeyer (DE 3800857 with English Machine Translation) (of record) as applied to claim 15 above, and further in view of Furusawa (WO 2016/088856 with English Equivalent US 2017/0361660) (of record). 
Regarding claim 19, Senger discloses all of the limitations as set forth above for claim 15. Senger further discloses that the blocks (see Modified Figure 2 above) in the shoulder portions (6c, 6d) are provided with a plurality of sipes (71). Senger fails to disclose, however, that the sipes (71) have a width of 0.5 mm to 1.0 mm and a depth of 1.5 mm to 2.5 mm at the periphery of the blocks. 
Furusawa teaches a similar pneumatic tire (title) having a profiled tread (see Fig. 2) with shoulder portions (33) comprising blocks (5). Furusawa further teaches that these blocks (5) are provided with a plurality of sipes (6). Furusawa further teaches that these types of sipes typically have a width of less than 1.0 mm and a depth of 2.0 mm or greater ([0050]) and that these types of sipes improve the tire’s performance on snow and ice ([0049]). Because Furusawa teaches a sipe width encompassing the claimed width range in claim 19 and a sipe depth overlapping the claimed depth range in claim 19, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sipes as disclosed by Senger to have the dimensions as taught by Furusawa because they would have had a reasonable expectation that doing so would lead to an improvement of the tire’s performance on snow and ice. 
Regarding claim 20, Senger discloses all of the limitations as set forth above for claim 15. Senger fails to disclose, however, that the blocks (see Modified Figure 2 above) in the shoulder portions (6c, 6d) are at least partially traversed superficially and in a manner similar to hatching by sipes which have a width and a depth of 0.3 mm to 0.6 mm. 
Furusawa teaches a similar pneumatic tire (title) having a profiled tread (see Fig. 2) with shoulder portions (33) comprising blocks (5). Furusawa further teaches that the blocks (5) in the shoulder portions (33) are at least partially traversed superficially and in a manner similar to hatching by narrow shallow sipes (7) which have a width and a depth of 0.2 mm to 0.7 mm ([0055]). Because Furusawa teaches a sipe width and a sipe depth that encompasses the claimed sipe width and depth range in claim 20, a prima facie case of obviousness exists (see MPEP 2144.05(I)). Furusawa further teaches that these sipes (7) help improve the tire’s braking performance on ice ([0054]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocks in the shoulder portions as disclosed by Senger to include the narrow shallow sipes as taught by Furusawa because they would have had a reasonable expectation that doing so would lead to an improvement of the tire’s braking performance on ice. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Senger (US 4,055,209) (of record) in view of Paonessa et al. (US 6,439,283) (Paonessa) (of record), Ikeda et al. (US 2008/0202658) (Ikeda), and Homeyer (DE 3800857 with English Machine Translation) (of record) as applied to claim 15 above, and further in view of Kiyoyanagi (JP 2000313206 with English Machine Translation) (of record). 
Regarding claim 21, Senger discloses all of the limitations as set forth above for claim 15. Senger fails to disclose, however, that the grooves (11a, 11b) between the blocks (see Modified Figure 2 above) of the shoulder portions (6c, 6d) have a depth of 1.5 mm to 2.5 mm. 
Kiyoyanagi teaches a similar pneumatic tire (title) having a profiled tread (1) with shoulder portions (2) comprising blocks (7) between which grooves (5a, 5b) are provided. Kiyoyanagi further teaches that these grooves (5a, 5b) have a depth between 1 mm and 5 mm ([0014]) in order to balance the rigidity and cut resistance of the shoulder portions (2) ([0014]). Because Kiyoyanagi teaches a depth of the grooves (5a, 5b) encompassing the claimed groove depth range in claim 21, a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves between the blocks of the shoulder portions as disclosed be Senger to have a depth as taught by Kiyoyanagi because they would have had a reasonable expectation that doing so would balance the rigidity and cut resistance of the shoulder portions.
Response to Arguments
Applicants amendments to the Abstract and Claims are noted and appreciated. However, several 112(b) rejections remain, as set forth above in the Office Action.  
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the cited references fail to teach or suggest that the edge of the profiled tread is in contact with the underlying surface in the load state and is at a distance greater than zero from the underlying surface in the first operating state, examiner respectfully disagrees. As set forth in the above Office Action, examiner asserts that the teachings from Paonessa and Homeyer suggest using a tire at different operating states by changing the conditions of the tire, such as internal pressure or loading, for certain applications. Paonessa also clearly shows that a distance in a radial direction between an edge of the profiled tread (12) and an underlying surface (13) is reduced from the first operating state to the load state taught by Paonessa (compare Figs. 3A and 3C). Furthermore, it is noted that the tire disclosed by Senger contains all of the structure required by claim 15 of the invention and is capable of being operated in the different operating states described in claim 15. Therefore, applicant’s arguments are not persuasive. 
As such, claims 15-26 and 28-29 stand rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749